UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-2195


THEODORE JUSTICE,

                       Plaintiff – Appellant,

          v.

THE STATE OF NORTH CAROLINA; FRANKLIN COUNTY; TOWN OF
LOUISBURG; ROBERT H. HOBGOOD, JR., Honorable Chief Judge,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-cv-00046-F)


Submitted:   January 14, 2016              Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Theodore Justice appeals from the district court’s order

accepting     the    recommendation   of    the   magistrate    judge   and

dismissing as frivolous Justice’s claim for relief in the form

of a petition for writ of mandamus and 42 U.S.C. § 1983 (2012)

complaint.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Justice v. North Carolina, No. 5:15-cv-00046-F

(E.D.N.C.    Sept.    16,   2015).    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2